Citation Nr: 1722422	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  13-16 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an effective date earlier than August 1, 2005, for a grant of service connection for gastroesophageal reflux disease (GERD).

2.  Entitlement to an initial rating in excess of 10 percent for GERD.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the Air Force from June 1966 to June 1970, with subsequent service in the Air National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for GERD effective August 1, 2005.  A May 2013 rating decision increased the Veteran's rating for GERD to 10 percent effective August 1, 2005.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an initial rating in excess of 10 percent for GERD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran did not submit a claim, either formal or informal, for service connection for GERD until August 1, 2005.


CONCLUSION OF LAW

Entitlement to an effective date prior to August 1, 2005, for the grant of service connection for GERD is not warranted.  38 U.S.C.A. §§ 5101, 5110, 7104 (West 2016); 38 C.F.R. §§ 3.1(p), 3.400 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's claim arises from his disagreement with the effective date following the grant of service connection for GERD.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Further, because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).  

On the Veteran's June 2013 VA Form 9, he contends that an earlier effective date is warranted for his GERD because he has had the condition since 1969.  The basic facts are not in dispute.  As the RO noted, the Veteran's initial application for service connection for GERD was filed with VA on August 1, 2005, and indeed, the Veteran does not contend otherwise.

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

Here, the RO granted service connection and a 10 percent evaluation effective the date the Veteran's original claim of service connection for GERD was filed with VA.  An effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Because the Veteran did not file a formal or informal application for service connection prior to August 1, 2005, VA is precluded, as a matter of law, from granting an effective date prior to August 1, 2005, for service connection for GERD.  As such, this appeal must be denied because the RO has already assigned the earliest possible effective date provided by law.


ORDER

Entitlement to an effective date prior to August 1, 2005, for service connection for GERD is denied.


REMAND

The Veteran was last examined by the VA for GERD was in January 2017.  Since then, additional treatment records has been associated with the claims file, to include a September 2016 private treatment record from GI Associates and Endoscopy Center and January 2017 treatment records from St. Dominic's.  As additional evidence has been associated with the claims file, an addendum opinion is warranted regarding the current severity of the Veteran's GERD.  On remand, the AOJ should ask the Veteran to identify any additional, pertinent VA or private medical treatment related to his GERD.  Any additional records should be associated with the claims file.  The AOJ should also ask the Veteran to submit any additional, pertinent lay statements relating to his claims. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he identify any and all outstanding VA and private treatment records related to his GERD.  After obtaining the necessary authorization forms from the Veteran, the AOJ should obtain any pertinent records and associate them with claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit lay statements from himself, as well as from individuals who have first-hand knowledge of the nature, extent and severity of his GERD and the impact of the conditions on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After associating any pertinent outstanding records, request that the examiner who conducted the January 2017 VA examination, or if the examiner is no longer available, a suitable replacement, review the claims file and prepare an addendum opinion regarding the current nature and severity of the Veteran's GERD. The claims file should be reviewed by the examiner.

The examiner should report all manifestations of the Veteran's GERD, to include whether the GERD results in:

a. symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health; and/or

b. persistently recurrent epigastric distress with dysphagia, pyros is, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.

4.  Then, readjudicate the claim.  The Veteran must be furnished a Supplemental Statement of the Case and given a reasonable period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


